                    Case 1:16-cv-05023-ER Document 185 Filed 04/21/21 Page 1 of 1
                                                    U.S. Department of Justice
           [Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                86 Chambers Street
                                                                New York, New York 10007


                                                                April 21, 2021

           BY ECF
           The Honorable Edgardo Ramos
           United States District Judge
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

                          Re:     Bronx Independent Living Services, et al., v. Metropolitan Transit
                                  Authority, et al., 16 Civ. 05023 (ER)

           Dear Judge Ramos:

                   We write on behalf of all parties in this matter to respectfully request (1) an adjournment
           sine die of the pre-trial conference currently scheduled for April 22, 2021, and (2) a stay of all
           deadlines for pre-trial submissions. This is the first request by the parties for an adjournment of
           the conference. The reason for these requests is to allow the parties time to pursue a potential
           settlement. We apologize for requesting this adjournment less than 48 hours before the
           scheduled conference, but the parties have only very recently engaged in initial settlement
           discussions. These discussions are in the very early stages and the parties would benefit from
           additional time to determine whether there is an avenue for resolution of this case. The parties
           propose that in lieu of setting a new conference date, the parties provide a written status letter
           regarding the progress of the settlement discussions to the Court by June 21, 2021.

                  We thank the Court for its consideration of these requests.


                                                                Respectfully,

                                                                AUDREY STRAUSS
Parties' requests to adjourn the April 22, 2021 conference      United States Attorney
and to stay deadlines for pre-trial submissions are granted.
Parties shall submit a written status report to the Court on By: s/ Lara K. Eshkenazi
or before June 21, 2021.                                         LARA K. ESHKENAZI
                                                                 ELLEN BLAIN
It is SO ORDERED.                                                Assistant United States Attorneys
                                                    .            Telephone: (212) 637-2758/43
                                                                 Facsimile: (212) 637-2730
                                 04/21/2021
                                                                 Email: lara.eshkenazi@usdoj.gov
                                                                         ellen.blain@usdoj.gov


           cc by ECF:     All counsel of record
